Citation Nr: 0808799	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  00-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In July 2003 and July 2005, the Board 
remanded the veteran's claim for additional development.

In April 2004, the veteran perfected an appeal of a denial of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
By an April 2007 statement, the veteran withdrew the appeal 
of that issue.  In February 2008, the veteran testified at a 
hearing before the Board.  At that time, the veteran 
reiterated that he wished to withdraw his appeal of the TDIU 
claim.  Therefore, the Board finds that the appeal of that 
claim has been withdrawn.  See 38 C.F.R. § 20.204 (2007).

In the July 2005 remand, the Board referred a claim of 
service connection for a psychiatric disorder other than PTSD 
to the agency of original jurisdiction (AOJ).  The issue has 
not been addressed and it is again referred to the AOJ.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran does not have PTSD that is attributable to 
his active military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2004 and September 2005 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his claim of service connection.  Regarding PTSD 
specifically, the veteran was notified of evidence necessary 
to support the existence of a stressor.  Multiple stressor 
questionnaires were sent to aid the veteran in the 
prosecution of his claim.  Although the initial rating 
decision predated the enactment of the VCAA, the claim was 
properly re-adjudicated in September 2007, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  While the notice did not refer to 
criteria for assigning disability ratings or effective dates, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
neither of these questions is now before the Board.  
Consequently, a remand of the service connection issue for 
further notification is not necessary.

The Board also finds that the March 2004 and September 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disability.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  Records from D.G.C., M.D., who is a 
private treatment provider, were also requested and obtained.  
Additionally, in December 1999 and November 2004, the veteran 
was provided VA examinations in connection with his claim, 
the reports of which are of record.  Furthermore, as noted in 
the introduction, the veteran was afforded a hearing before 
the Board in February 2008, the transcript of which is also 
of record.  In a September 2002 statement, the veteran 
indicated that he received treatment for PTSD from the 
Oklahoma City VAMC in 1972.  The RO requested those records 
and the facility replied that the records did not exist.  
Therefore, further requests for the 1972 treatment records 
would be futile.  See 38 C.F.R. § 3.159(c)(2).

In accordance with the duty to assist, several attempts were 
made by VA to corroborate the veteran's alleged in-service 
stressful events.  In addition to obtaining the veteran's 
service medical records, his service personnel file was 
obtained.  Requests for stressor verification were made to 
both the United States Army and Joint Services Records 
Research Center (JSRRC), and its predecessor, the United 
States Armed Services Center for Unit Records Research 
(USASCURR).  In light of the information provided by the 
veteran and the responses received by JSRRC and USASCURR, VA 
made sufficient efforts to verify the veteran's claimed 
stressors and no further attempts are necessary.  Cf. Daye v. 
Nicholson, 20 Vet App 512 (2006).  The alleged in-service 
stressors were either not verified or the veteran did not 
provide enough information with which to substantiate the 
events.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

A review of the post-service medical records reveals that the 
veteran first received a diagnosis of PTSD in July 1999.  The 
diagnosis was provided by Dr. D.G.C. who continued to treat 
the veteran for PTSD through at least March 2007.  Dr. D.G.C. 
stated that the veteran's PTSD was the result of his 
experiences during the Vietnam War.  Dr. D.G.C. did not 
identify any specific in-service stressor to which he 
attributed the diagnosis.

In December 1999, the veteran underwent VA examination in 
connection with the claim.  The examiner diagnosed the 
veteran with PTSD.  The examiner did not set forth which in-
service stressor caused the veteran's PTSD.  It can be 
inferred from the veteran's noted military history in the 
report that the alleged in-service stressors were:  
(1) participating in bombing missions and missions involving 
shooting at the enemy from the air; (2) knowing numerous 
individuals who were wounded or killed in action; and (3) 
witnessing the death of his Technical Sergeant by rocket 
fire.

The veteran underwent further VA examination in November 
2004.  The psychologist who administered the examination 
diagnosed the veteran with PTSD.  The examiner pointed to 
five significant stressors that the veteran identified as 
having experienced during military service.  The claimed in-
service stressors were:  (3) witnessing the death of his 
Technical Sergeant by rocket fire; (4) having his helmet shot 
off while exiting an airplane after landing in Loc Ninh, 
Vietnam; (5) taking enemy fire on numerous occasions during 
missions after take off or while landing; (6) witnessing 
pieces of dead bodies of the enemy the day after an attack on 
the base he was stationed at in Cam Ranh Bay, Vietnam; and 
(7) prior to being stationed in Vietnam, traveling on board a 
KC-135 tanker airplane from McCoy Air Force Base when the 
aircraft experienced engine trouble that required an 
emergency landing in North Dakota.  In addition to the 
diagnosis, the examiner stated that the veteran appeared to 
provide an accurate and honest historical account of the 
events.  The examiner also stated that the veteran had some 
post-service stressors, but none that would have a 
significant impact on the effect of the military stressors.

Even though there is evidence of a current diagnosis of PTSD 
linking the condition to in-service stressors, in order for 
service connection to be warranted, there still must be 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  However, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The claims file is devoid of any official documentation that 
the veteran engaged in combat during his military service.  
Personnel records reflect state-side service for the first 
portion of the veteran's military service.  The veteran did 
have foreign service from August 11, 1968, to February 11, 
1970.  Records show that he was stationed at Naha Air Force 
Base in Okinawa, Japan, during this time period.  The veteran 
was attached to the 41st Tactical Air Squadron until March 4, 
1969, when he was assigned to the 374th Organizational 
Maintenance Squadron.  During this time, the veteran's Air 
Force Specialty Code indicated that he was an aircraft 
maintenance repairman or specialist.  A performance report 
pertaining to March 18, 1968 through March 17, 1969, 
documents that the veteran provided routine preventative 
maintenance to aircraft and operational checks on engines and 
components.  There are no temporary duty assignments to 
Vietnam detailed in the personnel records.  The records 
reflect receipt of the National Defense Service Medal and the 
Air Force Good Conduct Medal.  Thus, there is no 
documentation of the receipt of an award or medal that is, in 
and of itself, indicative of combat action.  Given the 
information contained in the personnel records, there is no 
suggestion that the veteran's duties resulted in situations 
that would lead to his participation in combat in Vietnam.  

Although there is no documentation of combat, the evidence 
does not preclude a finding of actual service in the Republic 
of Vietnam.  Research provided in a June 2003 letter from 
USACURR reveals that the 374th Tactical Airlift Wing, which 
was the higher headquarters of the veteran's squadron, 
accomplished many varied intra-theater and inter-theater 
missions, at least during the time period January 1969 to 
June 1969.  These included C-130 involvement in night 
Flare/Forward Air Controller activities with highly 
sensitive, classified missions.  The research indicated that 
there were logistical support missions flown daily between 
Okinawa and various bases in Southeast Asia, including those 
to Cam Ranh Bay that were supported by maintenance personnel.  
The letter deferred to the veteran's personnel file 
concerning his temporary duties.  As noted above, the 
veteran's personnel file is negative for temporary duty 
assignments to Vietnam.  The USACURR letter is insufficient 
to suggest that the veteran engaged in combat.  The 
information discusses flights to Vietnam and Southeast Asia 
generally, but does not contain the specific details of a 
combat-related incident.  It merely implies that airmen in 
the veteran's squadron were on flights to those areas in a 
maintenance capacity.

Despite a lack of evidence of Vietnam service in the 
veteran's personnel records, three entries in the medical 
records show treatment at the dispensary in Tan Son Nhut Air 
Base in Vietnam.  The veteran was treated once in October 
1969 for a cold and twice in January 1970 for genitourinary 
problems at the Air Base.  Thus, actual service in Vietnam is 
supported by the veteran's medical records.  However, service 
in country in Vietnam cannot in and of itself signify 
participation in combat.  Here, other than the veteran's 
contentions, there is no evidence of combat-related service.  
Absent an explicit mention of combat service, an Air Force 
Specialty Code suggestive of combat duties, an award or medal 
indicative of participation in combat, treatment for an 
injury that may be related to combat, or corroborating lay 
testimony from fellow service members, engagement in combat 
with the enemy cannot be inferred.  The objective evidence of 
record and the lack of supportive evidence outweighs the 
veteran's statements regarding combat exposure.  Considering 
the information contained in the veteran's service medical 
records, personnel records, and information obtained from 
JSRRC and USACURR, the Board finds that the veteran did not 
engage in combat with the enemy.  

In light of the Board's finding that the veteran did not 
engage in combat with the enemy, his lay testimony alone may 
not establish the occurrence of the claimed in-service 
stressors under section 3.304(f)(1).  However, with credible 
supporting evidence, the veteran could still prove his claim.  
Nevertheless, the Board does not find that any of the alleged 
stressors that have been the basis for a PTSD diagnosis have 
been supported or corroborated by the evidence.

Stressors (1) through (6) are related to, or tangentially 
related to, combat in Vietnam.  For the same reasons that the 
veteran did not participate in combat, the Board finds that 
these alleged stressors are not supported by the evidence.  
This includes the general references to combat for stressors 
(1), (2), and (5), as well as the specific incidents claimed 
for stressors (3), (4), and (6).  The evidence does not 
support the claims of the bombing missions, taking fire on 
missions, or knowing numerous casualties.  Additionally, the 
specific events involving the death of the Technical 
Sergeant, the incident at Loc Ninh, and the attack at Cam 
Ranh Bay are not corroborated; nor were they verified by VA 
through the appropriate channels.  Furthermore, although 
there is evidence that the veteran was stationed at McCoy Air 
Force Base prior to his service in Okinawa, there is no 
documentation of the alleged emergency landing in North 
Dakota.  VA was unable to verify the event and there has been 
no supporting lay evidence received from any other 
participant who may have had knowledge of the alleged 
stressful event.  Thus, the non-combat stressor (7) is also 
not corroborated by the evidence.

Although the veteran was diagnosed with PTSD after two VA 
examinations, service connection is not warranted because the 
diagnoses were not linked to stressors that are supported by 
the credible evidence of record.  Additionally, Dr. D.G.C.'s 
treatment records cannot serve as a basis for a grant of 
service connection because the diagnosis provided did not 
identify an in-service stressor, but rather the Vietnam War, 
generally.  Assuming that the Vietnam War represents the 
veteran's aforementioned combat-related stressors, the claim 
cannot be substantiated for the reasons set forth above.

In addition to the seven stressors discussed above, the 
veteran claimed that he experienced several other stressful 
events that the examiners did not predicate their diagnoses 
of PTSD on.  Regarding Vietnam service, the veteran stated 
that:  (8) he was involved in the air transportation of 
service members killed in action; (9) he experienced rocket 
attacks at Cam Ranh Bay; and (10) he was involved in a mid-
air refueling accident of an F-4 over Vietnam.  He also 
stated that (11) he knew fellow service member, J.S., who 
died after a fatal accident involving aircraft maintenance.

These four other claimed stressors are also not supported by 
the credible evidence of record.  Similar to the reasoning 
discussed above for stressors (1) through (6) that were 
related to combat and service in Vietnam, the evidence does 
not document that stressor (8), (9), or (10) occurred and the 
stressors could not be verified by VA.  Additionally, 
research of stressor (11) by USACURR revealed a casualty 
report showing that J.S. died as a result of a drowning in 
Mississippi and not as the result of a maintenance accident.  
Therefore, these alleged stressors cannot be used to support 
an award of service connection for PTSD because they are not 
supported by the evidence.  Consequently, further VA 
examination is not necessary to ascertain whether these types 
of stressors could support a diagnosis of PTSD.  See VA 
Adjudication Procedure Manual M21-1MR, Part IV.ii.1.D.15.a 
(2007).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the veteran's 
belief that he has PTSD and that it is related to his time in 
service, the probative value of his statements are outweighed 
by the objective evidence of record and the lack of 
supporting evidence.  Without supporting evidence that the 
claimed in-service stressors actually occurred, service 
connection for PTSD is not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


